O'Neill v O'Neill (2019 NY Slip Op 09239)





O'Neill v O'Neill


2019 NY Slip Op 09239


Decided on December 20, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 20, 2019

PRESENT: CENTRA, J.P., LINDLEY, NEMOYER, TROUTMAN, AND WINSLOW, JJ. (Filed Dec. 20, 2019.) 


MOTION NO. (701/19) CA 18-00550.

[*1]THOMAS H. O'NEILL, JR., PLAINTIFF-APPELLANT-RESPONDENT, 
vROSE R. O'NEILL, DEFENDANT-RESPONDENT-APPELLANT. (APPEAL NO. 2.)

MEMORANDUM AND ORDER
Motion for reargument denied.